Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 31, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  131032                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  PEOPLE OF THE STATE OF MICHIGAN, 	                                                                    Maura D. Corrigan
            Plaintiff-Appellee,                                                                       Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  v        	                                                       SC: 131032     

                                                                   COA: 258629      

                                                                   Wayne CC: 04-005854-01

  MASON CHRISTMAS, a/k/a KENNETH 

  TERRELL WILLIAMS, a/k/a KENNETH 

  TERRELL BEARD, 

           Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 2, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 31, 2006                       _________________________________________
           l0724                                                              Clerk